            Case 1:18-cr-00016-LY Document 49 Filed 08/20/19 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                    AUSTIN DIVISION

 UNITED STATES OF AMERICA                          §
                                                   §
 VS.                                               § CRIMINAL NO. 1:18-CR-00016-LY
                                                   §
 CHARLES MCALLISTER                                §
                                                   §

            CHARLES MCALLISTER’S REQUESTED JURY INSTRUCTIONS

         Defendant, Charles McAllister, by and through his undersigned counsel, files his requested

jury instructions for the Court’s consideration.

         Defendant proposes all current Fifth Circuit Pattern Jury Instructions (Criminal Cases) that

apply.

DATED: August 20, 2019.

                                                       Respectfully submitted,

                                                       JONES WALKER, LLP
                                                       811 Main Street, Suite 2900
                                                       Houston, Texas 77002
                                                       Phone: (713) 437-1811
                                                       Fax: (713) 437-1946

                                                       /s/ James Ardoin
                                                       JAMES ARDOIN
                                                       State Bar No. 24045420
                                                       Email: jardoin@joneswalker.com

                                                       Attorney for Defendant
                                                       CHARLES MCALLISTER




                                                   1
          Case 1:18-cr-00016-LY Document 49 Filed 08/20/19 Page 2 of 2



                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct of the above and foregoing filed via the CM/ECF
system which caused service upon all parties on August 20, 2019.

                                                    /s/ James Ardoin
                                                    JAMES ARDOIN




                                               2
